Name: Commission Regulation (EEC) No 2442/85 of 29 August 1985 amending Regulation (EEC) No 410/76 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco
 Type: Regulation
 Subject Matter: plant product;  consumption;  technology and technical regulations;  agri-foodstuffs
 Date Published: nan

 No L 232/ 12 Official Journal of the , European Communities 30 . 8 . 85 COMMISSION REGULATION (EEC) No 2442/85 of 29 August 1985 amending Regulation (EEC) No 410/76 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco Whereas weight correspondence checks undertaken on completion of first processing and market preparation on the varieties listed against serial No 11 in the Annex to the abovementioned Regulation indicates that the maximum weight loss set for these varieties is too high and should be reduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Raw Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regula ­ tion (EEC) No 1461 /82 (2), and in particular the first subparagraph of Article 3 (3) and Article 7 (4) thereof, Whereas Commission Regulation (EEC) No 410/76 of 23 February 1976 fixing the maximum permissible weight losses in connection with the supervision of the first processing and market preparation of tobacco (3), as last amended by Regulation (EEC) No 886/85 (4), lays down for each variety a maximum admissible weight loss to be used when it is checked that tobacco released from supervision tallies in quantity with the amount that came under supervision ; HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 410/76 the particulars given against serial No 11 are replaced by the following : 'Serial No Variety Maximum weight losses as a percentage of the net weight of leaf tobacco (') 11 (a) Forchheimer Havanna II c (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano 22' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Is shall apply to tobacco from the 1985 and subsequent harvests . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 August 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 94, 28 . 4. 1970, p . 1 . (2) OJ No L 164, 14. 6 . 1982, p. 27. (3) OJ No L 50 , 26 . 2. 1976, p. 11 . (4) OJ No L 96, 3 . 4 . 1985, p. 10 .